DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-18 in the reply filed on 5/3/21 is acknowledged. Claims 19 and 20 have been canceled by the applicant. Claims 21-22 are newly added. Claims 1-18 and 21-22 are pending for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-11, 13-14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser, US20180013252A1, herein “Moser”. 
Re. claim 1, Moser discloses a device (Fig. 1) comprising: 
a holder (Fig. 1, combination of 17/21/23/27/29) comprising: 
(a) a grasper configured to be coupled to an implantable element (See [0039] or [0041], Moser discloses that the holder 17/21/23/27/29 includes a clamping or gripping device which is a grasper 37. See [0047], the grasper 37 has a gripper that is configured to clamp a wire, which has a shape similar to a graft/implantable element, thus is configured to be coupled to an implantable element as claimed) wherein the implantable element comprises: (i) a first element end configured to be suspended by a first upright support. wherein the first upright support is configured to be supported by a support surface; and (ii) a second element end, wherein the grasper is configured to be secured to the second element end of the implantable element; (Examiner notes: “an implantable element” is not a positively recited claim element. As a result, the prior art Moser, is not required to disclose the limitation “an implantable element” or any specifics of this structure in order to meet the functional limitation) and 
(b) a coupler 21 comprising at least one coupler portion 29; and 
a support device (Fig. 1, combination of 9 and 7) configured to be coupled to the support surface 3 (Fig. 1, [0035]), wherein the support device comprises a second upright support (7, Fig. 1), wherein the second upright support 7 comprises a release interface (the release interface is the interface of 17, Fig. 2), 
wherein the at least one coupler portion 29 and the release interface 17 are configured to cooperate with each other so that the at least one coupler portion is configured to be transitioned from an engagement condition to a disengagement condition and back to the engagement condition (Figs. 1-2, [0035], the coupler 21 has the coupler portions 29 (recess) coupled the coupler 21 to the release interface 17), 
wherein, in the engagement condition the at least one coupler portion is engaged with the release interface to keep the implantable element suspended above the support surface when the implantable element is subject to a suturing force that acts downward toward the support surface (Examiner notes: “an implantable element” is not a positively recited claim element. As a result, the prior art Moser, is not required to disclose the limitation “an implantable element” or any specifics of this structure in order to meet the functional limitation. The implantable element and its operation (subject to a suturing force) is outside of the scope of the claim. Moser discloses the engagement condition of Fig. 1 wherein the coupler 21 is engage with the release interface 17 so that any device or implant that is coupled to the connector receiver 22, could be supported above the support surface 3). 
wherein, in the disengagement condition, the at least one coupler portion is disengaged from the release interface in response to a pass-through force, thereby providing at least partial access to a passageway, wherein a cord segment of a medical looped cord is configured to be moved through the passageway (Fig. 2, Moser discloses the disengagement condition wherein the coupler 21 is released from the release interface 17 via the passageway of the recess 29. Examiner notes: “a cord segment of a medical looped cord” is not a positively recited element. As a result, the prior art Moser, is not required to disclose the limitation “a cord segment of a medical looped cord” or any specifics of this structure in order to meet the functional limitation), 
wherein, after the cord segment is moved through the passageway, the coupler portion is configured to transition back to the engagement condition (the coupler portion transition back to the engagement condition of Fig. 1), 
wherein, the coupler portion and the release interface are configured to keep the implantable element suspended above the support surface throughout the engagement and disengagement conditions (the coupler portion 29 and the release interface 17 of Moser’s Fig. 1-2 are capable of keeping any attachment that is attached through the connector receiver 22 suspended above the support surface 3 throughout the engagement and disengage conditions).
Re. claim 3, Examiner notes that “the implantable element” is not positively recited in claim 1 (“configured to be coupled to an implantable element”), thus the prior art is not required to disclose an implantable element or any structure thereof to meet the functional limitation. Moser’s grasper is capable of being coupled to an implantable element that is pierceable by a needle configured to transmit the suturing force as claimed (the grasper 37 has a gripper that is configured to clamp a wire, which has a shape similar to a graft/implantable element, thus is configured to be coupled to an implantable element as claimed).
Re. claim 4, Moser further discloses wherein the coupler portion 29 is configured to move between closed (Fig. 1) and open positions (Fig. 2) relative to the support device 9/7 (Fig. 1-2).
Re. claim 5, Moser further discloses wherein: 
in the closed position (Fig. 1), the coupler portion 29 is engaged with the release interface 17, and the passageway is at least partially closed (when the pins 27 of the release interface 17 is inserted partially into the passage of the coupler portion 29) and 
in the open position (Fig. 2), the coupler portion is disengaged from the release interface, and the passageway is temporarily opened (as shown in Fig. 2, the coupler portion 29 is disengage with the pins 17 of the interface 17, and the passageway of the coupler portion 29 is temporarily opened).
Re. claim 10, Moser further discloses a wherein the at least one coupler portion 29 and the release interface 17 are configured to keep the implantable element suspended above the support surface throughout the engagement and disengagement conditions without relying on any continuation of user force (Examiner notes: “an implantable element” is not a positively recited claim element. As a result, the prior art Moser, is not required to disclose the limitation “an implantable element” or any specifics of this structure in order to meet the functional limitation. The implantable element and its operation (subject to a suturing force) is outside of the scope of the claim. Moser discloses the coupler portion 29 and the release interface 17 are capable of keeping any device (such as an implantable element) that is attached through the connector receiver 22 suspended above the support surface 3 throughout the engagement and disengage conditions between the coupler portion 29 and the release interface 17).
Re. claim 11, Moser discloses a system (Fig. 1-2) comprising: 
a holder (Fig. 1, combination of 17/21/23/27/29) comprising: 
a grasper configured to be coupled to an end of an implantable element (See [0039] or [0041], Moser discloses that the holder 17/21/23/27/29 includes a clamping or gripping device which is a grasper 37. See [0047], the grasper 37 has a gripper that is configured to clamp a wire, which has a shape similar to a graft/implantable element, thus is configured to be coupled to an implantable element as claimed) when the implantable element comprises an opposing end coupled to an upright support 9 (In [0041], Moser discloses that the holder 17/21/23/27/29 includes a gripping device. Examiner notes: “an implantable element” is not a positively recited claim element. As a result, the prior art Moser, is not required to teach the limitation “an implantable element” or any specifics of this structure in order to meet the functional limitation); and 
a coupler 21 comprising at least one coupler portion 29; and 
a support device 9 comprises a release interface 17 (Figs. 1-2), 
wherein the support device 9/7 is configured to be supported by a support surface 3 (Fig. 1-2, [0035]), wherein the holder 17/21/23/27/29 and the support device 9 are configured to cooperate with each other so that the at least one coupler portion 29 is configured to transition from an engagement condition to a disengagement condition and back to the engagement condition (Figs. 1-2),
wherein, in the engagement condition, the at least one coupler portion is engaged with the release interface (Fig. 1), 
wherein, in the disengagement condition, the at least one coupler portion 29 is disengaged from the release interface 17 in response to a force, thereby at least partially providing access to a passageway, wherein a cord segment of a medical cord is moveable (Fig. 2, Moser discloses the disengagement condition wherein the coupler 21 is released from the release interface 17 via the passageway of the recess 29. Examiner notes: “a cord segment of a medical looped cord” is not a positively recited element. As a result, the prior art Moser, is not required to disclose the limitation “a cord segment of a medical looped cord” or any specifics of this structure in order to meet the functional limitation), 
wherein, the holder and the support device are configured to keep the implantable element suspended above the support surface throughout the engagement and disengagement conditions (the coupler portion 29 of the holder and the release interface 17 of the support device 9/7 of Moser’s Fig. 1-2, are capable of keeping any device (such as an implantable element) that is attached through the connector receiver 22 suspended above the support surface 3 throughout the engagement and disengage conditions).
Re. claim 13, Moser further discloses wherein the support device (Fig. 1, combination of 9 and 7) comprises a second upright support 7 (Fig. 1).
Re. claim 14, Moser further discloses wherein: 
the at least one coupler portion 29 is configured to move between closed and open positions relative to the support device (Fig. 1-2, when the coupler portion 29 engage or disengages with pins 27 the release interface 17); 
in the closed position (Fig. 1), the at least coupler portion 29 is engaged with the release interface 17, and the passageway is closed (when the pins 27 of the release interface 17 is inserted into the passage of the coupler portion 29) and 
in the open position (Fig. 2), the at least coupler portion is disengaged from the release interface, and the passageway is at least partially temporarily opened (as shown in Fig. 2, the coupler portion 29 is disengage with the pins 17 of the interface 17, and the passageway of the coupler portion 29 is temporarily opened).
Re. claim 21, Moser discloses a system (Fig. 1-2) comprising: 
(Fig. 1, combination of 17/21/23/27/29) comprising: 
a grasper configured to be at least partially coupled to an implantable element (See [0039] or [0041], Moser discloses that the holder 17/21/23/27/29 includes a clamping or gripping device which is a grasper 37. See [0047], the grasper 37 has a gripper that is configured to clamp a wire, which has a shape similar to a graft/implantable element, thus is configured to be coupled to an implantable element as claimed), wherein the implantable clement comprises: (a) a first end configured to be suspended by an upright support 9; and (b) a second end, wherein the grasper is configured to be coupled to the second end; (In [0041], Moser discloses that the holder 17/21/23/27/29 includes a gripping device, wherein the grasper could couple to an implantable element which is supported by a support surface 3. Examiner notes: “an implantable element” is not a positively recited claim element. As a result, the prior art Moser, is not required to disclose the limitation “an implantable element” or any specifics of this structure in order to meet the functional limitation) and 
a coupler 21 comprising at least one coupler portion 29 (Fig. 1-2); and 
a support device (combination of 9/7) comprising a release interface 17, wherein the support device is configured to be supported by a support surface 3 (Fig. 1, [0032]), 
wherein the holder (combination of 17/21/23/27/29) and the support device 9/7 are configured to cooperate with each other so that the at least one coupler portion 29 is configured to be transitioned from an engagement condition (Fig. 1) to a disengagement condition (Fig. 2) and back to the engagement condition (Fig. 1), 
wherein, in the engagement condition (Fig. 1), the at least one coupler portion 29 is engaged with the release interface 17 ([0035]), 
wherein, in the disengagement condition, the at least one coupler portion is disengaged from the release interface, thereby at least partially providing access to a (Fig. 2, Moser discloses the disengagement condition wherein the coupler 21 is released from the release interface 17 via the passageway of the recess 29. Examiner notes: “a cord segment of a medical looped cord” is not a positively recited element. As a result, the prior art Moser, is not required to disclose the limitation “a cord segment of a medical looped cord” or any specifics of this structure in order to meet the functional limitation), 
wherein, when the first end is coupled to the upright support 9 and the second end is coupled to the grasper, the holder and the support device are configured to cooperate with tie upright support to keep the implantable element suspended above the support surface throughout the engagement and disengagement conditions (Examiner notes: “an implantable element” is not a positively recited claim element. As a result, the prior art Moser, is not required to disclose the limitation “an implantable element” or any specifics of this structure in order to meet the functional limitation, such as “the first end and the second end”. The coupler portion 29 and the release interface 17 of Moser’s Fig. 1-2 are capable of keeping any device (such as an implantable element) that is attached through the connector receiver 22, suspended above the support surface 3 throughout the engagement and disengage conditions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moser in view of Eaton et al., US20160045305, herein “Eaton”.
Re. claims 2 and 12, Moser is silent about wherein the grasper comprises a plurality of jaws pivotally coupled together, wherein the jaws are configured to clamp onto the second element end.
However, Eaton discloses a clamping device which is similar to the grasping device (grasper), wherein Eaton discloses the clamping device having a pair of rotatable jaws 24/26 (Fig. 3A) which is coupled together at the pivot point 22 ([0022], Fig. 3A) allow the jaws to open and close the clamping device (Claim 1 of Eaton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Moser’s grasper to include the rotatable mechanism of the clamping jaws as teaches or suggests by Eaton in order articulate the jaws.
Re. claim 22, Moser discloses wherein: 
the coupler 21 is configured to be at least partially rotated relative to the support device ([0032], the coupler 21 has the coupler portion 29 which is releasable from the release interface 17. Wherein when the interface 17 is rotatable around the first support 9 of the support device, the coupler 21 must rotate as well); 
the upright support 9 and the support device each extend, at least partially, along a plane; and 
during the suspension of the implantable element, the implantable element extends, at least partially, along an axis that intersects with the planes.
But Moser is silent about the grasper comprises a plurality of jaws pivotally coupled together; the jaws are configured to clamp onto the second end of the implantable element.
However, Eaton discloses a clamping device which is similar to the grasping device (grasper), wherein Eaton discloses the clamping device having a pair of rotatable jaws 24/26 (Fig. 3A) which is coupled together at the pivot point 22 ([0022], Fig. 3A) allow the jaws to open and close the clamping device (Claim 1 of Eaton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Moser’s grasper to include the rotatable mechanism of the clamping jaws as taught or suggested by Eaton in order articulate the jaws.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moser in view of Richards, US20180050407A1, herein “Richards”.
Re. claims 8 and 17, Moser is silent about wherein the at least one coupler portion and the release interface are configured to be magnetically attracted to each other.
However, Richard discloses a soldering device having a release interface 102 (Fig. 1) for coupling with the arms 104. The interface 102 is made of metal that attract magnets in the arms 104 in order to stabilize the coupled arms 104 using a stabilizing magnetic force ([0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Moser’s release interface 17 to be made with the metal material that attract magnets and modify Moser’s coupler 21 to include magnets as suggested by Richards, so that the coupling between the interface and the coupler is enhanced by a stabilizing magnetic force.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moser.
Re. claim 9, Moser is silent about wherein: 
the release interface defines a valley; and 
the at least one coupler portion at least partially fits within the valley.
However, it appears that when the pins 27 located on the coupler 21 and the recesses 29 located on the release interface 17, the release mechanism between the coupler 21 and the release interface 17 would perform equally well as to the pins 27 located on the release interface 17 and the recesses 29 located on the coupler 21 as disclosed by Moser because the pins 27 and the recesses 29 are configured to couple or engage to each other to releasably attach the coupler 21 to the release interface 17. And regardless whether the locations of the pins and the recesses as arranged in Moser or as reversibly to the arrangement in Moser, the pins and the recesses still engage with each other equally well. Furthermore, reversing the position of the pins and the recesses would not have modified the operation of the device. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective of the claimed invention to switch the locations of the pins and the In re Einstein, 8 USPQ 167. And as switching the locations of the pins and recesses, the release interface will include the recess or valley shape as claimed.
Re. claim 18, Moser is silent about wherein: the release interface defines a C-shaped cavity; and the at least one coupler portion is configured to at least partially fit within the C-shaped cavity.
However, it appears that when the pins 27 located on the coupler 21 and the recesses 29 located on the release interface 17, the release mechanism between the coupler 21 and the release interface 17 would perform equally well as to the pins 27 located on the release interface 17 and the recesses 29 located on the coupler 21 as disclosed by Moser because the pins 27 and the recesses 29 are configured to couple or engage to each other to releasably attach the coupler 21 to the release interface 17. And regardless whether the locations of the pins and the recesses as arranged in Moser or as reversibly to the arrangement in Moser, the pins and the recesses still engage with each other equally well. Furthermore, reversing the position of the pins and the recesses would not have modified the operation of the device. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective of the claimed invention to switch the locations of the pins and the recesses, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. And as switching the locations of the pins and recesses, the release interface will include the recess or valley shape as claimed.
Furthermore, the release interface’s recess having a C-shaped cavity would perform equally well as the release interface’ recess having circle shape as disclosed by Moser because the recess is configured to engage with the pins and whether it has a C-shaped or a circle shape, it still equally engages with the pins. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective of the claimed invention to modify the release interface to include the recess having a C-shape, since modifying the shape of the recess is well within the general skill of a worker in the art.
Allowable Subject Matter
Claims 6, 7, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 6, the prior art fails to disclose or suggest a medical holding system having a holder which comprises a grasper and a coupler which further comprises at least one coupler portion; and a support device AND the at least coupler portion comprises one of a plurality of coupler portions which defined by the coupler, wherein the coupler portions define peaks that are spaced apart from each other, wherein each of the peaks is moveable between a closed position engaged with the release interface and an open position disengaged from the release interface, wherein, throughout the rotation of the coupler, at least one of the peaks comprises the closed position while at least another one of the peaks comprises the open position.
Re. claim 7, the prior art fails to disclose or suggest a medical holding system having a holder which comprises a grasper and a coupler which further comprises at least one coupler portion; and a support device AND the at least coupler portion comprises a first coupler portion of the coupler; the coupler comprises a second coupler portion separated by the first coupler portion by a valley, wherein the valley is positionable within at least a portion of the passageway, each of the first and second coupler portions is moveable between a closed position engaged with the release interface and an open position disengaged from the release interface; and when the first coupler portion comprises the closed position, the second coupler portion comprises the open position.
AND the release interface defines a valley, and the at least one coupler portion comprises a peak configured to fit within the valley.
Re. claim 16, the prior art fails to disclose or suggest a medical holding system having a holder which comprises a grasper and a coupler which further comprises at least one coupler portion; and a support device which comprises a release interface AND the at least one coupler portion comprises one of a plurality of coupler portions which defined by the coupler, wherein the coupler portions define peaks that are spaced apart from each other, wherein each of the peaks is moveable between a closed position engaged with the release interface and an open position disengaged from the release interface, wherein, throughout the rotation of the coupler, at least one of the peaks comprises the closed position, and at least another one of the peaks simultaneously comprises the open position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
/U.N.V./
Examiner
Art Unit 3771